Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 11, 2022

                                       No. 04-22-00266-CR

                                     James Arthur KEARNS,
                                           Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CR-11585
                           Honorable Velia J. Meza, Judge Presiding


                                          ORDER
         On May 3, 2022, appellant James Kearns filed a notice of appeal challenging the trial
court’s order denying his pretrial application for writ of habeas corpus. On May 10, 2022, the
district clerk filed the clerk’s record, which included a copy of Kearns’s application asserting a
double jeopardy claim. The clerk’s record did not include a copy of the trial court’s certification
of the defendant’s right to appeal under Rule 25.2 of the Texas Rules of Appellate Procedure.
Later that day, Kearns filed a “Relator’s Request for Stay of Lower Court Proceedings Petition
for Writ of Mandamus and Petition for Writ of Prohibition.” In the request, Kearns states after
the trial court signed the subject order, the trial court “denied [his] right of appeal, stating there
were no issues of merit.” Kearns now asks us to issue an order staying the trial court’s
proceedings until his appeal is resolved.

        In general, a defendant’s right not to be exposed to double jeopardy by retrial “must be
reviewable before that exposure occurs.” Apolinar v. State, 820 S.W.3d 792, 794 (Tex. Crim.
App. 1991). But, where “‘the trial court has determined that the double jeopardy claim is
frivolous and the appellate court is in agreement,’ the defendant is not entitled to a stay for
further proceedings in the trial court while an appeal from the denial of the pretrial writ of habeas
corpus is pending in the appellate court.” Ex Parte Hawthorne, No. 11-16-00337-CR, 2018 WL
6928985 at *3 (Tex. App.—Eastland Dec. 31, 2018, pet. ref’d) (mem. op.) (quoting Trimboli v.
MacLean, 735 S.W.2d 953, 954 (Tex. App.—Fort Worth 1987, no pet.) Here, the trial court’s
order denying Kearns’s application included a finding that Kearns’s double jeopardy argument is
without merit. However, as the reviewing court, we have yet to determine whether the claim of
double jeopardy is frivolous.
        Accordingly, we grant Kearns’s request for a stay in part and stay the trial court from
proceeding to trial until further order of this court. We order the State to file a response
explaining why Kearns’s double jeopardy claim is frivolous by May 31, 2022. We further order
the district clerk to file a supplemental clerk’s record with a copy of the trial court’s certification
of the defendant’s right to appeal by May 31, 2022. See TEX. R. APP. P. 34.5. If Kearns
intended his filing to be treated as an original proceeding, Kearns should file an appropriate
petition in accordance with Rule 52.3 of the Texas Rules of Appellate Procedure as a new cause
number.



                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of May, 2022.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court